                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
                                                    § CASE NUMBER 6:18-CR-00063-RWS
v.                                                  §
                                                    §
                                                    §
ANGELICA             ICZAYANA         JAIMES-       §
LOREDO (2),                                         §


            FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
                 BEFORE THE UNITED STATES MAGISTRATE JUDGE

       Pursuant to 28 U.S.C. § 636(b), this matter has been referred by the District Court for

administration of the guilty plea and allocution under Rule 11 of the Federal Rules of Criminal

Procedure.

       On July 25, 2019, this cause came before the undersigned United States Magistrate Judge

for guilty plea and allocution of the Defendant on Count One of the Superseding Indictment. Count

One charges a violation of Title 21 U.S.C. § 846 - Conspiracy to Possess with Intent to

Manufacture and Distribute (Methamphetamine, Cocaine, Heroin, Crack Cocaine, Marijuana).

After conducting said proceeding in the form and manner prescribed by Fed. R. Crim. P. 11, the

Court finds:

       a.         That the Defendant, after consultation with counsel of record, has knowingly and

voluntarily consented to the administration of the Guilty Plea and Allocution in this cause by a

United States Magistrate Judge subject to a final approval and imposition of sentence by the

District Court.

       b.         That the Defendant and the Government have entered into a plea agreement which

has been filed and disclosed in open court pursuant to Fed. R. Crim. P. 11(c)(2).
       c.      That the Defendant is fully competent and capable of entering an informed plea,

that the Defendant is aware of the nature of the charges and the consequences of the plea, and that

the plea of guilty is a knowing and voluntary plea supported by an independent basis in fact

containing each of the essential elements of the offense.

       d.      Defendant has waived her right to object to the findings of the Magistrate Judge in

this matter so the Court will present this Report and Recommendation to Judge Schroeder for

adoption immediately upon issuance.

       IT IS THEREFORE RECOMMENDED that the District Court accept the Plea Agreement

and the Guilty Plea of the Defendant, and that ANGELICA ICZAYANA JAIMES-LOREDO

(2) should be finally adjudged guilty of the offense listed above.




     So ORDERED and SIGNED this 26th day of July, 2019.
